DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holt, Jr US 5,713,308.
Regarding claim 6, Holt discloses a harness consisting essentially of: a handle (32); a leash having a proximate end affixed to the handle; an interconnection (18) affixed to a distal end of the leash and the interconnection is Page 2 of 6Application Serial No. 16/414,119PATENTReply to office action of March 8, 2021Docket: 2018.0238.003slidably engaged with a central portion of the leash; an adjustable (16a) component having four holes (24a, b, c, d), wherein the adjustable component is slidably engaged with the leash; and a chest point (16b) slidably engaged with the leash forming two looped strap portions, wherein the adjustable component is between the interconnection and the chest point.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
As claim 6 is not rejected under 35 USC 112 1st paragraph, new matter, the applicant’s arguments in these regards are moot. 
The arguments towards claims cancelled by the applicant are moot, as these claims are no longer
The language of “consists essentially of” limits the scope of the claim to materials that do not affect novel characteristics of the invention. The Applicant has failed to highlight which characteristics of Holt affect the novel characteristics of the invention and fall outside of the boundaries of the claimed invention. Further, “consisting essentially of” is construed as equivalent to “comprising” MPEP 2111.03 III. 
Neither the claims or specification contain clear limitations of what the basic and novel characteristics of the instant invention are. The Applicant has not shown that the introduction of additional material in the prior art materially change the characteristics of the instant invention.  The limitations presented in the claim are not considered basic, as the invention comprises more than what is listed in the claim. The rejection of the claim under the prior art of Holt show that the invention is not novel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642